Judge Robertson,
delivered the opinion of the Court.
This suit was brought for' an alleged fraud in the sale of a tract of land, of which the vendee was afterwards evicted.
On the issue of limitation, the court instructed the jury that the cause of action did not commence until the eviction. This was erroneous. The suit being for the fraud and not for a warranty, the cause of action accrued, on the sale; and the limitation commenced running as soon as the fraud was committed.
The rule is otherwise in equity. There the limitation takes date from the discovery of the fraud.
Wickliffe, for plaintiff; Denny, for defendant.
No other error i.s perceived in the record. But for the misinsfruction- of the court, on the statute of limitations, the judgment and verdict must be reversed and set aside, and the cause remanded for a new trial. ■'